EXHIBIT 10.2
INTERDIGITAL, INC.
TERM SHEET FOR RESTRICTED STOCK UNITS
(Discretionary Award)
InterDigital, Inc. (the “Company”), hereby grants to Grantee named below the
number of restricted stock units specified below (this “Award”), upon the terms
and subject to the conditions set forth in this Term Sheet, the Plan specified
below (the “Plan”) and the Standard Terms and Conditions (the “Standard Terms
and Conditions”) adopted under the Plan and provided to Grantee, each as amended
from time to time. Each restricted stock unit subject to this Award represents
the right to receive one share of the Company’s Common Stock, subject to the
conditions set forth in this Term Sheet, the Plan and the Standard Terms and
Conditions. This Award is granted pursuant to the Plan and is subject to and
qualified in its entirety by the Standard Terms and Conditions. Capitalized
terms not defined herein have the meanings set forth in the Plan or Standard
Terms and Conditions.

     
Plan:
  This Award is granted pursuant to the Company’s 2009 Stock Incentive Plan.
 
   
Name of Grantee:
   
 
   
Grant Date:
   
 
   
Number of restricted stock units subject to this Award:
   
 
   
Vesting Schedule:
  This Award vests with respect to one-third of the restricted stock units on
each of the Grant Date and the first two anniversaries of the Grant Date,
provided that this Award will earlier vest with respect to 100% of the
restricted stock units upon a Change in Control (each date on which all or a
portion of this Award vests a “Vesting Date”).

By accepting this Term Sheet, Grantee acknowledges that he or she has received
and read, and agrees that this Award shall be subject to, the terms of this Term
Sheet, the Plan and the Standard Terms and Conditions.

              ATTEST:       INTERDIGITAL, INC.
 
           
 
           
 
      BY:     
 
           
 
          William J. Merritt, President and CEO
 
            ATTEST:       GRANTEE
 
 
 
                     

